DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary filed on 1/21/21 has been entered. 

	Claims 10-16, 24-29 and 34 have been cancelled.

Claims 1-9, 17-23 and 30-33 are pending. 

Drawings
3. 	The formal drawings filed on 01/21/2021 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
5.	The Information Disclosure Statement filed on 01/21/2021 has been considered.
Allowable Subject Matter
6.	Claims 1-9, 17-23 and 30-33 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: A closely art, PG-Pubs 2020/0058739 and 2018/0331220 to Liaw and Sung et al. respectively, teaches a semiconductor device comprising: a substrate having an active region [fin that extends in a first direction] defined by a device isolation film, the active region providing a first channel region; a first source/drain region in the active region on first and second sides of the first channel region; a gate structure having a gate insulating film and a gate electrode, sequentially arranged on the active region. However, independent claims 1, 17 and 30 also require, inter alia, a gate structure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893